         Case 7:20-cv-09198-KMK Document 27 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KYONG HO AHN, on her own behalf and
 on behalf of others similarly situated,

                              Plaintiff,                    No. 20-CV-9198 (KMK)

                   -v-                                              ORDER

 MB RYE METRO NAIL, INC., et al.,

                              Defendants.

KENNETH M. KARAS, United States District Judge:

       For the reasons explained on the record at Oral Argument on July 26, 2021, Plaintiff’s

Motion To Compel Individual Arbitration is denied without prejudice. The Clerk of Court is

respectfully directed to terminate the pending Motion. (Dkt. No. 19.)

SO ORDERED.

Dated: July 26, 2021
       White Plains, New York



                                                               KENNETH M. KARAS
                                                              United States District Judge
